Case 6:18-cr-00131-CEM-LRH Document 81 Filed 03/11/19 Page 1 of 4 PageID 493




                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION


    UNITED STATES OF AMERICA,

    v.                                                 CASE NO. 6:18-cr-131-Orl-41KRS

    DEEPAK DESHPANDE.

    ______________________________/

                           DEFENDANT’S SENTENCING MEMORANDUM

         I.      Introduction.

              A life sentence is the second most severe sentence allowed under American law, and it is

the most severe sentence this Court can impose upon Mr. Deshpande. The United States argues

that “[i]n light of the grave and violent offenses committed by the defendant, and his history and

characteristics, a life sentence in this case will achieve the purposes of sentencing.” (Doc. No.

69 at 2). The United States includes with this argument sometimes subtle, and other times stark,

emotive phrases and words1: “[t]he defendant is a dangerous sexual predator.” (Doc. No. 69 at

2). “And what if the would-be hitman had not been fictitious?” (Doc. No. 69 at 10). “The

defendant . . . enjoyed significant educational and career opportunities . . . abundant financial

resources . . . [and] a loving family. But instead of faithfully stewarding all that he had been

given, the defendant squandered it on power and sex—at the expense of an innocent 16-year-old


1
 “Legal argument, discourse, and rhetoric are awash with [informal] logical fallacies . . . [such
as] the appeal to pity . . . the red herring . . . fallacies of personal attack (such as . . . the fallacy of
poisoning the well), [and] the appeal to terror, fear, or force . . .” Brett G. Scharffs, The
Character of Legal Reasoning, 61 Wash. & Lee L. Rev. 733, 778–79 (2004).
Case 6:18-cr-00131-CEM-LRH Document 81 Filed 03/11/19 Page 2 of 4 PageID 494




girl.” (Doc. No. 69 at 11) (emphasis added); “CV is the only victim identified thus far. How

many others have there been?” (Doc. No. 69 at 12).

          Emotive language aside, there are really only three overarching questions that this Court

must answer before it determines whether it agrees with the United States, or if something less

than a life sentence is consistent with the goals—and with the limiting principles—of federal

sentencing. And, none of these questions require that this Court adjudge what might have

happened “if the would-be hitman had not been fictitious,” or whether Mr. Deshpande

“squandered” “all that he had been given,” or whether the accusing witness is an “innocent 16-

year-old girl,” or whether there have been other victims etc.

          Instead, in light of the way this case has progressed since Mr. Deshpande entered his

guilty pleas, what this Court must actually decide is as follows: 1) what happened, 2) what Mr.

Deshpande’s total offense level and criminal history category should be, and 3) what sentence

will be “sufficient, but not greater than necessary,”2 to comply with the purposes of federal

sentencing set forth in 18 U.S.C. § 3553(a)(2).


    II.      Disputes of Fact.

          Pursuant to Fed. R. Crim. P. 32(i)(3)(B), “[a]t sentencing, the court . . . may accept any

undisputed portion of the presentence report as a finding of fact [but] must--for any disputed

portion of the presentence report or other controverted matter--rule on the dispute or determine



2
 The United States argues that a life sentence “will achieve the purposes of sentencing.” (Doc.
No. 69 at 2). However, it does not articulate precisely why a life sentence is “not greater than
necessary” to achieve these purposes. 18 U.S.C. § 3553(a)(2).
                                                   2
Case 6:18-cr-00131-CEM-LRH Document 81 Filed 03/11/19 Page 3 of 4 PageID 495




that a ruling is unnecessary either because the matter will not affect sentencing, or because the

court will not consider the matter in sentencing.” Moreover, “when a defendant challenges one

of the factual bases of his sentence, the government has the burden of proving the disputed fact

by a preponderance of the evidence.” United States v. Philidor, 717 F.3d 883, 885 (11th Cir.

2013).

          On February 15, 2019, Mr. Deshpande filed series of objections to the PSR that

challenged a substantial portion of the United States’ factual assertions about Mr. Deshpande’s

role in the offense, about the discrete acts that the United States alleges are part of the overall

offense conduct, and about a wide range of conduct that will affect the calculation of his

guidelines range and will otherwise influence his sentence under 18 U.S.C. § 3553(a) (e.g.

whether Mr. Deshpande engaged in a murder-for-hire plot as the United States alleges).

          Accordingly, the United States still bears the burden of proving many of the facts it

asserts in its sentencing memorandum, and this Court must make a variety of factual findings

before it proceeds to calculating the guidelines and rendering a sentence.

   III.      Guidelines.

          Probation has calculated Mr. Deshpande’s guidelines range at a total offense level of 43

and a criminal history category I (life imprisonment). The United States agrees with Probation.

Mr. Deshpande has tendered a series of objections to this calculation. If he prevails on all of his

objections, he agrees with Probation that his total offense level would be 36 and his criminal

history would remain a category I (188–235 months). (PSR at 30). Mr. Deshpande will reserve

for sentencing specific arguments in support of any unabandoned objections to the calculation of

his guidelines range.
                                                   3
Case 6:18-cr-00131-CEM-LRH Document 81 Filed 03/11/19 Page 4 of 4 PageID 496




   IV.      18 U.S.C. § 3553(a) Sentencing Factors.

         Mr. Deshpande has not tendered any substantive objections to the offender characteristics

set forth in the PSR. He will generally rely on these facts as well as any additional evidence

admitted at sentencing in his argument regarding his history and characteristics.

         However, Mr. Deshpande has tendered a substantial number of objections to the offense

conduct set forth in the PSR. Mr. Deshpande will therefore reserve argument on the nature and

circumstances of the offense for sentencing.

         Mr. Deshpande also will reserve argument on the remaining sentencing factors for

sentencing.

                                           Certificate of Service

         I hereby certify that on March 11, 2019, I electronically filed the foregoing with the Clerk

of the Court by using the CM/ECF system.



                                               Respectfully submitted,

                                               By: /s/Sean M. Wagner
                                                  Sean M. Wagner
                                                  Florida Bar No. 14042
                                                  Wagner & Wagner, P.A.
                                                  Attorney for Deepak Deshpande
                                                  1900 S. Harbor City Blvd., Suite 124
                                                  Melbourne, FL 32901
                                                  Telephone: (321) 433-0737
                                                  Fax: (800) 516-8243
                                                  E-mail: swagner@wagner-wagner.net




                                                  4
